Citation Nr: 0018020	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  He also had active duty for training in the 
Army National Guard from August 13, 1983, through August 27, 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  In that determination, the RO denied 
the veteran's application to reopen his claim of entitlement 
to service connection for a low back disorder.  During the 
course of appeal the RO, in a November 1998 supplemental 
statement of the case, determined that new and material 
evidence had been presented to reopen the claim; and denied 
that claim for service connection based on the merits of the 
case.      


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a low back disorder is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for a low back disorder, which he maintains resulted from a 
fall from a tank during active duty for training in August 
1983.  He contends that the fall aggravated a preexisting low 
back disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 
3.6 (a)(d), 3.303 (1999).

Certain conditions, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
C.F.R. § 3.306(a).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The medical evidence in this case includes service and 
military medical records; private and VA clinical records 
from 1973 through 1998; and reports of a number of VA 
examinations between 1982 through 1994.  The veteran has also 
provided a number of lay statements.  Review of the record 
shows that during the veteran's period of active service from 
November 1968 to August 1970, there is no medical evidence of 
a low back disability.  The claims file contains no record of 
any pertinent complaints or findings during that period; and 
the report of the June 1970 examination prior to  discharge 
shows a normal evaluation of the spine and other 
musculoskeletal system.

From August 1970 to August 1983, the period in-between the 
veteran's two periods of relevant service, medical records 
show treatment for various complaints and conditions.  VA 
medical records dated in January 1973 show that the veteran 
was admitted with complaints of migratory joint pains of 
three or four weeks duration.  The veteran also reported 
complaints of morning stiffness of several joints of the 
extremities.  The report noted there had been no antecedent 
trauma, respiratory infection or fever, but the veteran had 
reported some night-sweats.  The report contains a diagnosis 
of undiagnosed disease manifested by polyarthralgia.

National Guard medical records include a May 1978 report of 
medical history, which shows complaints of joint pain 
including in the lower back.  At that time, the veteran 
reported a history of treatment for arthritis at a VA 
hospital in Walla Walla, Washington.  Private medical records 
include a September 1978 statement from Robert R. Dugan, 
M.D., in which he related that the veteran reported 
complaints of pain throughout the entire low back area.  The 
veteran attributed this to his walking while in a cast due to 
an unrelated condition.  The statement noted that there was 
no reported injury to the back.  

Private medical records show that the veteran injured his 
back in February 1980 due to a motor vehicle accident.  Of 
record is a March 1980 statement from Edward A. Lee, M.D., in 
which he indicated that he saw the veteran two days after the 
February 1980 accident.  Dr. Lee indicated that at that time 
in February 1980, the veteran reported complaints of a sore 
neck, shoulder, and right knee and headache.  No complaints 
or findings were reported with respect to the lumbar spine or 
low back.   

In an April 1980 statement, J.J. Maril, M.D., reported on a 
private examination at that time.  The statement indicated 
that the veteran was injured in February 1980 when his 
vehicle went into a ditch injuring multiple parts of his 
body.  On examination in April 1980, the veteran reported 
complaints of stiff rigid back muscles in the lumbar area.  
X-rays of the lumbar spine showed no evidence of fracture or 
dislocation.  The examiner opined that the accident resulted 
in permanent impairment involving the neck and low back.   

Private medical treatment records show that in June 1980, the 
veteran was seen for evaluation of his lower back, neck and 
left shoulder.  The veteran reported complaints including low 
back pain, which radiated down both legs to the knees, and 
continuous aching sensation in the lower back area.  X-ray 
examination of the lumbosacral spine revealed a spina bifida 
occulta at L5 with no evidence of acute abnormality noted.  
The examiner noted that vertebral bodies were intact with 
normal alignment and disc spaces.  Pedicles and transverse 
processes and posterior elements were normal.  The examiner 
opined that the veteran had sustained no permanent partial 
impairment of function as a result of the February 1980 
accident.    

The veteran was seen privately on several occasions in August 
and September 1982 for complaints of back pain due to an auto 
accident two years before.  He had considerable difficulty 
bending or standing.  On the basis of his history, the 
examiner indicated that the veteran may have had some muscle 
spasms.  A September 1982 private medical evaluation report 
shows that the veteran reported complaints that he was unable 
to stand or sit for any length of time.  The report contains 
a diagnosis of neck sprain/strain.  The report concluded with 
comments that the veteran had low back pain in the L5 area.  
The report contains a diagnosis of chronic lumbar strain.  

During an October 1982 VA examination, the veteran reported 
complaints including back pain from mid-back down.  The 
veteran indicated that his present back symptoms related to 
his 1980 vehicular accident.  After examination, the report 
contains a diagnosis of history of back strain, no specific 
findings.  The report of X-ray examination at that time shows 
findings of no significant bony abnormalities.

In an October 1982 statement, Milton J. Johnson, Sr., M.D., 
indicated that the veteran was seen in September 1982 with 
complaints of back pain from the mid-back down, including the 
veteran's hips, for the previous couple of years.   

National Guard medical records show that the veteran fell and 
was injured in August 1983 during active duty for training.  
Clinical notes four days after the injury indicate that the 
veteran was injured when he fell off a tank.  He reported 
complaints of pain in the right shoulder, which extended down 
the spinal column to the small of the back and right hip.  
The notes contain objective findings indicating that there 
were no bruises or lacerations on the back or hip; and 
indicated that the veteran evidenced pain on depressing the 
mid-lateral back along the spinal cord and lower mid-line 
hip.  These notes contain an assessment of compression injury 
to the spine.  A statement of medical examination several 
days later noted that the veteran had remained in the field 
after the injury, and reported for sick call four days later 
in August 1983.

Private treatment records from August to December 1983 
document periodic check-ups and treatment received with 
respect to the veteran's back complaints after his August 
1983 injury.  In a December 1983 statement, Richard A. 
Carpenter, M.D., indicated that the veteran had recently 
slipped on ice and fell; and the veteran reported that he had 
increased pain and soreness.  Since then he had increased low 
back and buttocks pain with strong leg pain going down the 
left leg to the knee.  Dr. Carpenter felt that nothing 
serious had happened from that accident.  In a December 1983 
statement, Rick S. Burrill, R.P.T., indicated that X-rays and 
CT scan examination after the August 1983 injury were 
negative.  

In a February 1984 statement, Dr. Carpenter indicated that 
the veteran continued to have some subjective complaints of 
back pain, however, he seemed to be ambulating really quite 
well.  After examination, Dr. Carpenter's impression was that 
there was no evidence of a neurological deficit or herniated 
disk.

National Guard medical records include an April 1984 clinical 
note indicating that after the veteran's August 1983 injury 
during National Guard duty, the evaluation was that no major 
pathology was found.  The record indicated that symptoms 
gradually improved after the injury.  On examination in April 
1984, the back showed no tenderness, spasm, or deformity; and 
showed a full range of motion, 5/5 strength, and negative 
straight leg raising.  The report indicated that according to 
the veteran, back films and CT examination was normal.  The 
report contains an assessment that the veteran was fit for 
duty.  A VA clinical note in April 1984 indicated that the 
veteran had reinjured his back in December 1993 when he 
slipped on ice; and opined that "the government's 
responsibility ended" with that injury, from which the 
veteran was recovering.  The veteran was seen in July 1984 
for complaints of lower lumbar pain due to being recently 
bounced about in a tank.  The assessment was low back strain.   

The report of a September 1989 VA examination shows 
complaints of back pain from mid-back to lower back, with 
pain extending to the hips and legs.  The report recounted 
the history of back injury in August 1983; and indicated that 
about one year before the present examination the veteran 
sustained a subsequent injury when he was cutting firewood.  
He reported that at that time, his back began to be painful 
and he had severe spasms off and on.  He had pain in his 
shoulders, wrists and left knee and the entire spine.  
Associated X-rays of the lumbosacral spine revealed no 
evidence of fracture or old injury of the lumbar segment.  
There was a spina bifida occulta of the L5 vertebra; and no 
definite degenerative change was seen.  The report contains 
an impression that acute localizing tenderness in the mid-
dorsal and mild scoliotic change in the dorsal segment were 
the only signs of old mid-dorsal trauma or injury.  The 
examiner opined that the veteran had a rheumatoid type of 
arthritis involving many joints, including the spine.

During a February 1993 VA examination for joints, the veteran 
reported complaints that his back hurts and that he 
manifested numbness in his legs sometimes.  He also reported 
complaints of multiple joint pains consisting of aches, 
pains, and grinding of joints, occurring early in the 
morning.  An associated report of X-ray examination of the 
lumbosacral spine contains an impression of minor 
developmental anomalies of the lumbosacral spine as noted in 
the findings; and no evidence of recent bony injury or 
demonstrable bone abnormality.  The examination report 
includes a diagnosis of history of chronic low back pain, 
insufficient findings to make a diagnosis.

During a November 1994 VA examination, the veteran reported 
complaints that he began having pain in his mid-upper back in 
1986, which he related to a fall from a tank in 1983.  He 
reported that since 1986, his back, knees, hips and shoulders 
began to hurt.  In the last five or six years, his low back 
had also been painful and aggravated by activity.  His 
present complaints included lower lumbar area back pain, hip 
pain and knee pain.  After examination, the report contains 
diagnoses including lumbosacral strain; and possible 
fibromyalgia syndrome (unlikely).  The report concludes with 
comment that the veteran did not have rheumatoid arthritis by 
any physical or laboratory evidence; that there was also 
nothing to suggest ankylosing spondylitis; that the examiner 
believed it would be difficult to precisely categorize the 
veteran's complaints; and that mainly the veteran showed 
sacrospinalous tightness indicating a chronic lumbosacral 
strain syndrome.

In a February 1998 statement, Steward D. Swena, M.D., noted 
that the veteran had been his patient for several years.  Dr. 
Swena related that the veteran was having a problem with his 
back in the sacroiliac area, which the veteran attributed to 
the time following the 1983 back injury when he fell off a 
tank.  Dr. Swena reported that the veteran had not had pain 
there prior to that incident and did not have problems 
between the time of the injury, and 1986.  Dr. Swena opined 
that the pains were related to degenerative joint disease and 
sacroiliitis that were very possibly, in his opinion, 
significantly contributed to by the [1983] injury.  Dr. Swena 
opined his suspicion that the injury accelerated the 
degenerative process that may have been there already.

In a March 1998 statement Dr. Swena indicated that the 
veteran had a history of problems with severe degenerative 
joint disease in the sacroiliac areas as well as low back.  
He noted that X-rays showed slight sclerosis along the 
inferior aspect of the right sacroiliac joint, otherwise 
negative; and showed that the lumbar spine area was 
essentially negative.  Dr. Swena noted that, however, 
symptoms the veteran described were consistent with early 
degenerative changes and were quite severe symptomatically.  

The veteran does not claim that a low back disorder is 
related to his period of active service from November 1968 to 
August 1970.  Moreover, a review of service medical records 
from that period does not show evidence of any low back 
disorder.  
The veteran asserts, however, that he is entitled to service 
connection for a low back disorder due to a fall during 
active duty for training in August 1983, which he asserts 
aggravated a preexisting low back disorder.

Based on the foregoing evidence, the Board finds that the 
claim for service-connection for a low back disorder on the 
basis of aggravation, is plausible, and therefore well 
grounded.  38 U.S.C.A. § 5107(a); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board notes particularly in this 
regard, Dr. Swena's February 1998 opinion indicating that 
pain symptomatology was related to degenerative joint disease 
and sacroiliitis that were very possibly, in his opinion, 
significantly contributed to by the [August 1983] injury.  
Having determined that the claim is well grounded, the Board 
finds that further development is warranted as provided in 
the remand portion of this decision.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board notes that Dr. Swena indicated in February 1998 
that the veteran's back pains were related to degenerative 
joint disease and sacroiliitis that were very possibly, in 
his opinion, significantly contributed to by the [August 
1983] injury.  He also opined his suspicion that the August 
1983 injury accelerated the degenerative process that may 
have been there already.  This opinion is in contrast with 
other clinical records discussed above; including reports of 
VA examinations in September 1989, February 1993 and November 
1994.  Therefore, the Board is of the view that a VA 
examination is required to determine the nature and extent of 
the veteran's low back disorder, as well as its etiology.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a low back 
disorder. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the nature and 
extent of any low back disorder found to 
be present.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
studies, including X-rays, should be 
performed.  The examiner should provide 
an opinion as to the etiology of any low 
back disorder found; to include whether 
it is at least as likely as not that such 
is related to service, including as due 
to aggravation of a preexisting low back 
disorder by a fall from a tank in August 
1983.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for a 
low back disorder.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals





 



